DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/21 has been entered.

Applicant’s response filed 12/8/21 is acknowledged and has been entered.

2.  The drawings filed 8/21/08 are accepted by the Examiner.

3.  Applicant is reminded of Applicant's election with traverse of Group II and species of a cell comprising a tumor antigen that expressed CD1d in Applicant’s response filed 9/23/11.  

Claims 30, 49 and 54-71 are pending and are presently being examined.

4. Applicant is reminded that Applicant’s terminal disclaimer filed 10/12/21 was sufficient to overcome the prior rejection of record of claims 30, 49 and 54-71 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22 and 23 of copending Application No. 13/834,096 (now US 8,692,445).  

5. Applicant is reminded that Applicant’s terminal disclaimer filed 10/12/21 was sufficient to overcome the prior rejection of record of claims 30, 49, 54, 57, 59, 60-64 and 67-70 on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 9,783,821 (IDS reference) in view of Chen et al (PNAS, 1991, 88: 110-114, IDS reference) and Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, IDS reference), Gao et al (Blood 95: 2196-2203, 2003, IDS reference), Hatta et al (J. Exp. Clin. Canc. Res. 2005, 24(4): 595-599, abstract, of record), and Drakos et al (Appl. Immunohistochem. Mol. Morphol. 2005 13(2): 132-137, abstract, of record).  

6.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 30, 49, 54-59, 62-68 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (PNAS, 1991, 88: 110-114, of record) in view of Gao et al (Blood, 2000, 95: 2198-2203), Gonzalez-Aseguinolaza et al (JEM, 2002, 195: 617-624), Fujii et al (Nature Immunol. 2002, 3(9): 867-875), Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, of record), and Wagner et al (Gene 2003, 305: 217-223).

Chen et al teach that immunological mechanisms play an important role in the control of carcinomas associated with human papillomavirus (HPV), such as cervical cancers. Chen et al teach transfecting (via use of a vector) HPV oncoprotein E7 into a mouse fibroblast cell line that expresses MHC class I. Chen et al teach that when pre-injected, this E7-transfected cell line could induce CD8+, HPV-E7-specific T cell-mediated immunity to subsequent challenge by HPV-E7-transfectant tumor cells, i.e., the cell has an ability to induce T cell immune response to the target antigen as is recited in instant base claims 30 and 62. Chen et al teach that this non-tumorigenic transfected fibroblast cell line provides a composition to be used in an animal model to further study immune responses to HPV-associated malignancies and to test the efficacy of anti-HPV vaccines toward the therapy and prevention of such tumors. Chen et al teach that adjuvants can be comprised in vaccines (see entire reference).
Chen et al do not teach wherein the transfected fibroblast cell line is also co-transfected with CD1d and pulsed with the CD1d ligand a-GalCer (i.e., alpha-GalCer or -GalCer), nor do they teach such a co-transfected cell line based on a fibroblast cell line or other suitable cell line (including a human cell line) wherein the tumor antigen is another relevant tumor antigen such as WT1.  
Gao et al teach a different tumor antigen, WT1, a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, it is an ideal target for antigen-specific therapy of leukemia (CML or AML) and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer (a solid tumor), and melanoma in vivo.  Gao et al teach designing WT1 vaccine preparations aimed at stimulating CTL responses against malignances with elevated WT1 expression (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).

Gonzalez-Aseguinolaza et al teach that CD8+ T cells play an important role in the control of tumors, and also in control of parasitic and viral infections. Gonzalez-Aseguinolaza et al further teach that activation of invariant NKT cells by a-GalCer that binds to CD1d causes bystander activation of NK, B, CD4+ and CD8+ T cells and greatly enhances in particular the level of CD8+ T cell antigen-specific immunity when administered with antigen.  Gonzalez-Aseguinolaza et al teach that this response is independent of the antigen delivery system and the particular epitope of the antigen. Gonzalez-Aseguinolaza et al teach that administration of a-GalCer to mice immunized with a T cell lymphoma enhances the generation of tumor-specific cytototoxic T cells, and that a-GalCer can be used in the design of novel and more effective vaccines (see entire reference, especially abstract).

et al, Fujii et al also teach that a-GalCer is presented on CD1d to NKT cells. Fujii et al additionally teach that repeated administration of soluble a-GalCer by itself causes anergy of NKT cells due to the fact that other cells besides antigen presenting cells express CD1d in vivo (non-specific targeting).  Fujii et al teach pulsing of antigen-presenting cells in vitro and administration of the pulsed cells in vivo followed by an anti-tumor response (see entire reference).    
Brossay et al teach that invariant NKT cells (iNKT cells) are important in the response to tumors and a-GalCer is a useful agent for modulating activation of the iNKT cell subset. Brossay et al teach that a-GalCer induces a dramatic CD1d dependent expansion of NKT cells as well as a strong release of cytokines from the NKT cells. Brossay et al teach CD1d-transfected human cell lines Hmy-C1R (a human B cell lymphoid line) and HeLa (a human ovarian cancer cell line) that were pulsed with a-GalCer in culture medium, wherein said cells were able to activate NKT cells in vitro. Brossay et al teach that NKT cells are distinguished by their ability to produce large amounts of cytokines characteristic of T memory cells within a few hours of stimulation, secreting large amounts of IFN- (see entire reference, especially materials and methods section).
Wagner et al teach a human embryonic kidney cell line HEK293 that is stably transfected with nucleic acid encoding the WT-1 protein (see entire reference). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have transfected a human cell line with a nucleic acid sequence encoding CD1d, a nucleic acid sequence encoding the WT-1 tumor antigen or the HPV E6 and/or E7 tumor antigen (if the tumor antigen is not already expressed), and a MHC class I molecule of interest (the latter if the cell line does not express it) and to have pulsed the human cell line with a-GalCer, particularly in light of:  
    	the teaching of Gao et al that WT-1 is a relevant tumor antigen target for therapy of WT1-expressing tumors or the teaching of Chen et al that HPV E6 and E7 are relevant tumor antigen targets for therapy of HPV expressing tumors;
 	the teaching of Gonzalez-Aseguinolaza et al that CD8+ T cells play an important role in the control of tumors and that a-GalCer can be used in the design of novel and more effective vaccines as activation of invariant NKT cells by a-GalCer that binds to CD1d causes bystander activation of NK, B, CD4+ and CD8+ T cells and greatly enhances in particular the level of CD8+ T cell antigen-specific immunity when administered with antigen; 
   	 the teaching of Fujii et al to pulse CD1d-expressing antigen-presenting cells with a-GalCer in vitro and administration in vivo followed by an anti-tumor response in order to avoid anergy by repeated administration of free a-GalCer by pulsing the antigen presenting cells; and 
    	the teaching of Brossay et al that invariant NKT cells (iNKT cells) are important in the response to tumors and that a-GalCer is a useful agent for modulating activation of the iNKT cell subset; and
the teaching of cell lines that are available for transfection of tumor or other antigenic protein-encoding sequences and/or those encoding CD1d (e.g., Chen et al, Wagner et al, Brossay et al).  

It would have also been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have placed the cell in a composition comprising a pharmaceutically acceptable carrier and adjuvant, particularly since Chen et al teach that an adjuvant may be comprised in a vaccine composition for treating tumors.  
One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to make a composition for study of therapy for WT-1 expressing tumors or HPV-expressing tumors (in the latter instance, wherein the HPV-expressing cells are transfected with CD1d encoding sequence and pulsed with a-GalCer).
One of ordinary skill in the art would have had a reasonable expectation of success in making and administer this composition to induce activation of NKT cells and T cell immune responses to a target antigen because Chen et al teach that a tumor-antigen transfected cell that expresses MHC class I molecule(s) can induce target antigen-specific immunity to the antigen expressed on the tumor cells, Gao et al teach that WT-1 is a tumor antigen target for therapy of WT1 expressing tumors or Chen et al teach E6 and E7 proteins are tumor antigen targets for therapy of HPV expressing tumors, Brossay et al teach CD1d-transfected human cell lines, Wagner et al teach a human fibroblast cell line HEK 293 that is stably transfected with nucleic acid sequence encoding the WT-1 tumor antigen protein, and both Fujii et al teach pulsing CD1d-expressing antigen presenting cells with a-GalCer for making a composition suitable for administration in vivo to avoid anergy, while Fujii et al teach administering a CD1d expressing a-GalCer cell in vivo. 
Instant claims 55, 58, 65 and 71 are included in this rejection because wherein the target antigen is HPV E6  and/or E7, theses proteins are from the pathogenic agent human papilloma virus (HPV), and the patient has an infection.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to make and administer a transformant cell having CD1d and a relevant pathogenic antigen for stimulating CD8+ T cells. One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success to treat an infection, particularly since Gonzalez-Aseguinolaza et al teach that CD8+ T cells play an important role in the control of tumors, and also in control of parasitic and viral infections.

8.  Claims 60, 61, 69 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (PNAS, 1991, 88: 110-114, of record) in view of Gao et al (Blood, 2000, 95: 2198-2203), Gonzalez-Aseguinolaza et al (JEM, 2002, 195: 617-624), Fujii et al (Nature Immunol. 2002, 3(9): 867-875), Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, of record), and Wagner et al (Gene 2003, 305: 217-223) as applied to claims 30, 49, 54-59, 62-68 and 71 above, and further in view of Kuppers, R. (Nature Reviews Cancer, 2005, 5:251-263, of record).

The teachings of Chen et al in view of Gao et al, Gonzalez-Aseguinolaza et al, Fujii et al Brossay et al, and Wagner et al, have been discussed above, hereafter referred to as the “combined references.”

The combined references do not teach wherein the subject has Hodgkin’s lymphoma or multiple myeloma.

Kuppers teaches a variety of B cell malignancies that include multiple myeloma and Hodgkin’s  lymphoma (see entire reference).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have tested various B tumor cells taught by Kuppers such as myeloma cells and Hodgkin’s lymphoma cells for CD1d expression and to have transfected them with CD1d if negative, and to have pulsed these cells with a-GalCer as was the case for the cells taught by the combined references.

One of ordinary skill in the art would have been motivated to do this in order to make a composition that can be used to activate NKT cells and CD8+ T cells specific for antigens expressed on myeloma cells and Hodgkin’s lymphoma cells, and to have administered this composition for investigation of treatment of such B cell tumors.

9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

10.  Claims 30, 49, 54, 56, 57, 59, 62-64 and 66-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/312,363 in view of Gao et al (Blood, 2000, 95: 2198-2203) and Chen et al (PNAS, 1991, 88: 110-114, of record).  

This is a provisional nonstatutory double patenting rejection.

The claims of 17/312,363 are drawn to a method for treating a cancer comprising administering a human-derived cell to a human, wherein the cell expresses exogenous CD1d and has a-GalCer loaded on the cell surface, including wherein the cell expresses an exogenous cancer antigen, the cell is a HEK293-derived cell and including wherein the CD1d is human CD1d.

The claims of 17/312,363 do not recite wherein the tumor target in the subject being treated is one expressed on a leukemia (including CML or AML), or a solid tumor such as such as renal carcinoma, ovarian cancer, advanced breast cancer, or melanoma, nor do they recite that the cell composition is administered to the subject with an adjuvant.

Gao et al teach WT1, a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, that it is an ideal target for antigen-specific therapy of leukemia (CML or AML) and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer (a solid tumor), and melanoma in vivo.  Gao et al teach designing WT1 vaccine preparations aimed at stimulating CTL responses against malignances with elevated WT1 expression (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).

Chen et al teach that adjuvants can be comprised in vaccines such as tumor vaccines (see entire reference, especially last paragraph).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have used as the human subject in the method claims of treating cancer of application serial no. 17/312,363, a human subject having a leukemia such as CML or AML, or a solid tumor that is taught by Gao et al to be in subjects having WT1 expressing malignancies.

One of ordinary skill would have been motivated to do this and with a reasonable expectation of success because the claims of 17/312,363 are silent as to the identity of the human subject who is treated with the WT1 expressing cell that co-expresses CD1d and is pulsed with a-GalCer, while Gao et al teach different types of cancers in subjects having tumors that express WT1.

prima facie obvious to one of ordinary skill in the art at the time the invention was made to have comprised the cell composition with an adjuvant and to have administered it in the method of treating cancer.

One of ordinary skill would have been motivated to do this and with a reasonable expectation of success because Chen et al teach that an adjuvant can be comprised in a tumor vaccine, and it was also well known to one of ordinary skill in the art well before the invention was made that an adjuvant could be used to illicit a stronger immune response to an administered antigen.

Claims 30, 49, 54, 56, 57, 59, 62-64 and 66-68 are directed to an invention not patentably distinct from claims 1-5 of commonly assigned 17/312,363, as enunciated above.  

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned 17/312,363, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

11.  Claims 30, 54-56, 58, 62, 64-66 and 71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/618,699 in view of Chen et al (PNAS, 1991, 88: 110-114, of record), Brossay et al (J. Exp. Med. 1998, 188(8): 1521-1528, of record), and Wagner et al (Gene 2003, 305: 217-223).

This is a provisional nonstatutory double patenting rejection.

The claims of 17/618,699 are drawn to a mammalian cell expressing E6 and/or E7 protein of HPV and CD1d protein and pulsed with a CD1d ligand, as well as a pharmaceutical composition comprising the cell for administration to a human subject infected with HPV and/or who has a cancer caused by HPV, such as cervical cancer, anal cancer, or vaginal cancer. 

The claims of 17/618,699 do not recite wherein the cell is not a dendritic cell, nor wherein the cell in administered to a subject who is infected with HPV and/or has a cancer caused by HPV.

Chen et al teach that immunological mechanisms play an important role in the control of carcinomas associated with human papillomavirus (HPV), such as cervical cancers. Chen et al teach transfecting (via use of a vector) HPV oncoprotein E7 into a mouse fibroblast cell line that expresses MHC class I. Chen et al teach that when pre-injected, this E7-transfected cell line could induce CD8+, HPV-E7-specific T cell-mediated immunity to subsequent challenge by HPV-E7-transfectant tumor cells, i.e., the cell has an ability to induce T cell immune response to the target antigen as is recited in instant base claims 30 and 62. Chen et al teach that this non-tumorigenic transfected fibroblast cell line provides a composition to be used in an animal model to further study immune responses to HPV-associated malignancies and to test the efficacy of anti-HPV vaccines toward the therapy and prevention of such tumors. Chen et al teach that adjuvants can be comprised in vaccines (see entire reference).
Brossay et al teach that invariant NKT cells (iNKT cells) are important in the response to tumors and a-GalCer is a useful agent for modulating activation of the iNKT cell subset. Brossay et al teach that a-GalCer induces a dramatic CD1d dependent expansion of NKT cells as well as a strong release of cytokines from the NKT cells. Brossay et al teach CD1d-transfected human cell lines Hmy-C1R (a human B cell lymphoid line) and HeLa (a human ovarian cancer cell line) that were pulsed with a-GalCer in culture medium, wherein said cells were able to activate NKT cells in vitro. Brossay et al teach that NKT cells are distinguished by their ability to produce large amounts of cytokines characteristic of T memory cells within a few hours of stimulation, secreting large amounts of IFN- (see entire reference, especially materials and methods section).
Wagner et al teach a human embryonic kidney cell line HEK293 that is stably transfected with nucleic acid encoding a different tumor antigen protein (see entire reference). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have transfected a human fibroblast cell line such as the human embryonic kidney cell line HEK293 that is taught by Wagner et al with HPV E6 and/or E7 encoding protein to make a cell line similar to the murine fibroblast cell line transfected with E7 that is taught by Chen et al, to have transfected the cell line with encoding sequence for CD1d, to have pulsed it with a-GalCer, and to have used it as the mammalian cell recited in the pharmaceutical composition of the claims of 17/618,699.   It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have administered this cell to a subject having an HPV infection and/or cancer caused by HPV.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included an adjuvant in the composition as is taught by Chen et al for other tumor vaccines.

et al that a fibroblast cell line transfected with one of these proteins can elicit CD8+ HPV-specific T cells, as well as the teachings of Brossay et al that a-GalCer induces a dramatic CD1d dependent expansion of NKT cells as well as a strong release of cytokines from the NKT cells. 

12.  Claims 30, 49, 54, 56, 57, 59, 62, 63 and 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,316,332 in view of Gao et al (Blood, 2000, 95: 2198-2203) and Chen et al (PNAS, 1991, 88: 110-114, of record), as evidenced by ATCC (293 [HEK-293], 2021).  

The claims of 10,316,332 are drawn to a cell for immunotherapy, including a HEK293 cell (i.e., an embryonic kidney cell, a non-dendritic cell, as evidenced by ATCC), comprising a nucleic acid sequence encoding WT1, a nucleic acid encoding CD1d, and a-GalCer.  Note that the cell recited in the claims of 10,316,332 is a species of the instantly recited cell and its recited intended use in claim 1 of 10,316,332 is for immunotherapy. 

The claims of 10,316,332 do not recite wherein the cell is administered to a patient having a WT1 expressing tumor.

Gao et al teach a different tumor antigen, WT1, a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, it is an ideal target for antigen-specific therapy of leukemia (CML or AML) and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer (a solid tumor), and melanoma in vivo.  Gao et al teach designing WT1 vaccine preparations aimed at stimulating CTL responses against malignances with elevated WT1 expression (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).

It would have been prima facie obvious to one of ordinary skill in the art to have administered the cell composition of the claims of 10,316,332 to a patient having a WT1 expressing cancer such as one that is taught by Gao et al.  

One of ordinary skill in the art would have been motivated to do this in order to treat a WT1 cancer.

It would have been prima facie obvious to one of ordinary skill in the art to have included an adjuvant in the administered cell composition.

One of ordinary skill in the art would have been motivated to do this in order to strengthen the immune response, as it was well known in the art that adjuvants can be e.g., as taught by Chen et al (see entire reference, especially last paragraph).

Claims 30, 49, 54, 56, 57, 59, 62, 63 and 66-68 are directed to an invention not patentably distinct from claims 1-3 of U.S. Patent No. 10,316,332, as enunciated above.  

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned U.S. Patent No. 10,316,332, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

13.  Claims 30, 49, 54, 56, 57, 59, 62, 63 and 66-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,072,802 in view of Gao et al (Blood, 2000, 95: 2198-2203) and Chen et al (PNAS, 1991, 88: 110-114), as evidenced by ATCC (293 [HEK-293], 2021).

The claims of  US 11,072,802 are drawn to a cell for immunotherapy, including a HEK293 cell (i.e., an embryonic kidney cell, a non-dendritic cell, as evidenced by ATCC) comprising a nucleic acid sequence encoding WT1, a nucleic acid encoding CD1d, and loaded with a-GalCer or another glycolipid recognized by an antigen receptor of an NKT cell.  Note that the cell recited in the claims of 11,072,802 is a species of the instantly recited cell and its recited intended use in claim 1 of 11,072,802 is for immunotherapy. 

The claims of  US 11,072,802 do not recite that the cell is administered to a subject having a WT1 expressing tumor, nor that the administered cell is present in a composition further comprising an adjuvant.

Gao et al teach a different tumor antigen, WT1, a tumor antigen target on leukemic progenitor cells for cytotoxic T lymphocytes (CTLs), and as such, it is an ideal target for antigen-specific therapy of leukemia (CML or AML) and other WT1-expressing malignancies such as renal carcinoma, ovarian cancer, advanced breast cancer (a solid in vivo.  Gao et al teach designing WT1 vaccine preparations aimed at stimulating CTL responses against malignances with elevated WT1 expression (see entire reference, especially abstract and last full paragraph at column 1 on page 2202).

It would have been prima facie obvious to one of ordinary skill in the art to have administered the cell composition of the claims of 11,072,802 to a patient having a WT1 expressing cancer such as one that is taught by Gao et al.  

One of ordinary skill in the art would have been motivated to do this in order to treat a WT1 cancer.

It would have been prima facie obvious to one of ordinary skill in the art to have included an adjuvant in the administered cell composition.

One of ordinary skill in the art would have been motivated to do this in order to strengthen the immune response, as it was well known in the art that adjuvants can be included in tumor vaccines, e.g., as taught by Chen et al (see entire reference, especially last paragraph).

Claims 30, 49, 54, 56, 57, 59, 62, 63 and 66-68 are directed to an invention not patentably distinct from claims 1-4 of U.S. Patent No. 11,072,802, as enunciated above.  

The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned U.S. Patent No. 11,072,802, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.



Applicant is reminded:

37 CFR 1.98 Content of information disclosure statement.
(a) Any information disclosure statement filed under § 1.97 shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
(1) A list of all patents, publications, applications, or other information submitted for consideration by the Office. U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents. Each page of the list must include:
(i) The application number of the application in which the information disclosure statement is being submitted;
(ii) A column that provides a space, next to each document to be considered, for the examiner’s initials; and
(iii) A heading that clearly indicates that the list is an information disclosure statement.
(3)(b) (3) Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date.

In addition, Applicant is reminded Waiver of the Copy Requirement in 37 CFR 1.98 for Cited Pending U.S. Patent Applications (1287 Off. Gaz. Pat. Office 163, October 19, 2004), a copy of each cited pending U.S. patent application, or portion of the application which caused it to be listed is no longer required to be filed with an IDS if the cited application is stored in the IFW system and the cited information is limited to the specification, including the claims and drawings of the cited pending U.S. application.  Accordingly, even had Applicant’s submission been in the proper format for an IDS, the file prosecution history would not be considered unless Applicant provided specific documents or portions to be considered..

Applicant is reminded that if the cited information from the pending application is an Office Action, affidavit, or IDS filed in the cited pending U.S. application which is not part of the specification, a copy of the cited paper is required.  

15. No claim is allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644